PER CURIAM.
Appellant seeks reversal of his conviction, entered pursuant to jury verdict, of breaking and entering with intent to com-nut grand larceny and prison sentence of fifteen years.
We have carefully examined the record on appeal and the briefs submitted by the parties. Upon our consideration thereof, we conclude that appellant has failed to demonstrate reversible error in the judgment and sentence appealed herein and the same, being supported by substantial, competent evidence, is therefore
Affirmed.
SPECTOR, Acting C. J., and BOYER and JOHNSON, JJ., concur.